366 U.S. 764
81 S. Ct. 1671
6 L. Ed. 2d 854
HOHEGAN INTERNATIONAL CORPORATIONv.CITY OF NEW YORK et al.
No. 902.
Supreme Court of the United States
June 5, 1961
Rehearing Denied Nov. 6, 1961.

See 82 S. Ct. 168.
Gerald H. Ullman, for appellant.
Leo A. Larkin and Morris L. Health, for appellees.
PER CURIAM.


1
The motion to dismiss is granted and the appeal is dismissed. Treating the papers whereon the appeal was taken as a petition for writ of certiorari, certiorari is denied.


2
Mr. Justice DOUGLAS is of the opinion that probable jurisdiction should be noted.